DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,799,710 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a control circuit configured to: set a drop time interval; and detect an expiration of the drop time interval; and a sensing circuit coupled to the control circuit and configured to: receive a cardiac electrical signal; hold a cardiac event sensing threshold at a first threshold value until the expiration of the drop time interval; adjust the cardiac event sensing threshold from the first threshold value to a minimum threshold value in response to the expiration of the drop time interval; sense a cardiac event attendant to a myocardial depolarization in response to the cardiac electrical signal crossing the cardiac event sensing threshold; and generate a sensed event signal in response to sensing the cardiac event.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler et al. (US Patent Publication 20160106989 A1).
As to claims 21, 31 and 40, Stadler et al. discloses a medical device with a control circuit configured to: set a drop time interval(e.g., paragraphs 52-53, 130-131, 135 and 141); and detect an expiration of the drop time interval (e.g., paragraphs 52-53, 130- 131, 135 and 141); and a sensing circuit (e.g., see Figure 3) coupled to the control circuit and configured to: receive a cardiac electrical signal (e.g. see Abstract; also see Figures 3-4 and 6); hold a cardiac event sensing threshold at a first threshold value until the expiration of the drop time interval (e.g., see Figures 4 and 6); adjust the cardiac event sensing threshold from the first threshold value to a minimum threshold value in response to the expiration of the drop time interval (e.g., paragraphs 130-131, 135 and 141); sense a cardiac event attendant to a myocardial depolarization in response to the cardiac electrical signal crossing the cardiac event sensing threshold (see Abstract); and generate a sensed event signal in response to sensing the cardiac event (e.g., see Figures 4 and 6).
As to claims 22 and 32, Stadler et al. discloses the control circuit is further configured to set the drop time interval based on an R-P time interval extending from an R-wave to a P-wave (e.g., paragraphs 52-53, 69 and 123).
As to claims 23 and 33, Stadler et al. discloses the control circuit is further configured to: determine the R-P time interval from the cardiac electrical signal (see Figures 3-4 and 6, for example); and set the drop time interval to be greater than the determined R-P time interval (e.g., paragraph 52-53 69 75 and 123).
As to claims 24 and 34, Stadler et al. discloses the control circuit is further configured to: determine a heart rate; and adjust the drop time interval based on the heart rate (e.g., see Figures 4 and 6; also see paragraphs 107, 130-131, 135 and 141).
As to claims 25 and 35, Stadler et al. discloses a therapy delivery circuit (depicted as 84 in Figure 3) configured to generate cardiac pacing pulses (e.g., see Figure 3); wherein the control circuit is configured to: schedule a pacing pulse to be generated by the therapy delivery circuit at a pacing interval (see Figures 4 and 6, for example); determine the heart rate by determining the pacing interval (see Figures 4 and 6, for example); and adjust the drop time interval based on the pacing interval (e.g., paragraphs 52-53, 130-131, 135 and 141).
As to claims 26 and 36, Stadler et al. discloses the sensing circuit is configured to: set a blanking interval in response to the cardiac electrical signal crossing the cardiac event sensing threshold (see Figures 4 and 6, for example); and determine a peak amplitude of the cardiac electrical signal during the blanking interval (e.g., Figure 6); and the control circuit is further configured to determine at least one of the first threshold value and the minimum threshold value based on the peak amplitude (e.g., paragraphs 130-131, 135 and 141).
As to claims 27 and 37, Stadler et al. discloses the control circuit is further configured to: determine a baseline noise amplitude of the cardiac electrical signal (e.g., paragraphs 42, 48, 74 and 107); and set the minimum threshold value to be greater than the baseline noise amplitude. (e.g., paragraphs 42, 48, 74, 107, 120 and 126). 
As to claims 28 and 38, Stadler et al. discloses a therapy delivery circuit (depicted as 84 in Figure 3) configured to generate cardiac pacing pulses, wherein the control circuit is coupled to the therapy delivery circuit (e.g., see Figure 3) and configured to: start a pacing interval in response to the generated sensed event signal (e.g., see Figures 4 and 6; also see paragraphs 130-131, 135 and 141); detect an expiration of the pacing interval (e.g., Figures 4 and 6); and the therapy delivery circuit is configured to generate a cardiac pacing pulse in response to the expiration of the pacing interval (e.g., Figures 4 and 6).
As to claims 29 and 39, Stadler et al. discloses a therapy delivery circuit configured to deliver an electrical stimulation therapy (see Figure 3), wherein the control circuit is coupled to the therapy delivery circuit (see Figure 3) and configured to: determine a cardiac event interval in response to the sensed event signal generated by the sensing circuit (see Figure 3; tachyarrhythmia detector, depicted as 94 in Figure 3); determine that the cardiac event interval is less than a tachyarrhythmia detection interval (e.g., paragraphs 59-62 and ); increase a tachyarrhythmia interval count in response to determining that the cardiac event interval is less than the tachyarrhythmia interval (e.g., paragraphs 59-62); determine that the tachyarrhythmia interval count reaches a threshold number of intervals to detect tachyarrhythmia (e.g., paragraphs 38 and 50-62; also see Figures 3-4); and detect a tachyarrhythmia in response to the tachyarrhythmia interval count reaching the threshold number of intervals to detect tachyarrhythmia (e.g., paragraphs 38 and 59-62; also see Figures 3-4); wherein the therapy delivery circuit is configured to deliver the electrical stimulation therapy in response to the control circuit detecting the tachyarrhythmia (e.g., paragraph 69; also see Figure 3). 
As to claim 30, Stadler et al. discloses a connector block configured to receive an extra-cardiovascular implantable lead (see Figures 1 and 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792